DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 8/10/2021 that has been entered, wherein claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liff et al. (US 2020/0098725 A1).
Regarding claim 1, Liff teaches a semiconductor package(Fig. 2), comprising: 
a package substrate(235) that extends in a first direction(vertical direction) and a second direction(horizontal direction) perpendicular to the first direction(vertical direction); 
a plurality of logic dies(205, ¶0038-39) and a memory stack structure(215, ¶0039, ¶0030) on the package substrate(235); and 
an interposer substrate(220, ¶0039, ¶0035) mounted in the package substrate(235), 
wherein the memory stack structure(215, ¶0039, ¶0030) vertically overlaps the interposer substrate(220, ¶0039, ¶0035), 
wherein each of the logic dies(205, ¶0038-39) includes: 
a first part(portion over 227) that is horizontally offset from the interposer substrate(220, ¶0039, ¶0035); and 
a second part(portion over 220) that vertically overlaps the interposer substrate(220, ¶0039, ¶0035), 
wherein the interposer substrate(220, ¶0039, ¶0035) includes: 
an interlayer dielectric layer(dielectric material, not illustrated, ¶0039, ¶0035); and 
a plurality of wiring lines(traces of 207, 209, ¶0039, ¶0035)  in the interlayer dielectric layer(dielectric material, not illustrated, ¶0039, ¶0035), and 
wherein the memory stack structure(215, ¶0039, ¶0030) is electrically connected to at least one of the logic dies(205, ¶0038-39) through the wiring lines(traces of 207, 209, ¶0039, ¶0035)  of the interposer substrate(220, ¶0039, ¶0035).

    PNG
    media_image1.png
    628
    668
    media_image1.png
    Greyscale

Regarding claim 2, Liff teaches the semiconductor package of claim 1, wherein, when viewed in a plan view(please see examiner annotated Fig. 2), the package substrate(235) has a plurality of edge regions and a central region between the edge regions, 
wherein the logic dies(205, ¶0038-39) are on the edge regions, and 
wherein the memory stack structure(215, ¶0039, ¶0030) is on the central region(please see examiner annotated Fig. 2).

Regarding claim 10, Liff teaches the semiconductor package of claim 1, wherein the memory stack structure(215, ¶0039, ¶0030) includes a plurality of memory stack structures(memory slices of 215, ¶0039,  ¶0030), 
wherein, when viewed in plan, the plurality of memory stack structures(memory slices of 215, ¶0039,  ¶0030) are between the logic dies(205, ¶0038-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) in view of Collins (US 2020/0075567 A1).
Regarding claim 3, Liff teaches the semiconductor package of claim 1, but is silent in regards to a width of the second part(portion over 220) in the second direction(horizontal direction) has a value selected from a range of about 0.5 mm to about 5 mm, and a width of the first part(portion over 227) in the second direction(horizontal direction) is greater than the width of the second part(portion over 220) in the second direction(horizontal direction).

Collins teaches a semiconductor package(Fig. 2) wherein a width of the first part(portion of 210 without 212) in the second direction is greater(Fig. 2, ¶0025) than the width of the second part(portion of 210 with 212) in the second direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff so that a width of the second part in the second direction has a value selected from a range of about 0.5 mm to about 5 mm, and a width of the first part in the second direction is greater than the width of the second part in the second direction, as taught by Collins, in order to minimize the overlap of the logic die and interposer and reduce the cost and complexity of the overall assembly(¶0025).

Liff and the embodiment of Fig. 4a of Collins are silent in regards to a width of the second part(portion over 220) in the second direction(horizontal direction) has a value selected from a range of about 0.5 mm to about 5 mm.

The embodiment of Fig. 4a of Collins, teaches a semiconductor package(Fig. 4a) wherein a width of the second part(overlap between 410 and 430) in the second direction has a value selected from a range of about 0.5 mm to about 5 mm(2mm, ¶0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff so that a width of the second part in the second direction has a value selected from a range of about 0.5 mm to about 5 mm, as taught by Collins, in order to minimize the overlap of the logic die and interposer and reduce the cost and complexity of the overall assembly(¶0025, ¶0038).

Regarding claim 4, Liff teaches the semiconductor package of claim 1, further comprising: 
a plurality of first connection terminals(227, ¶0040)  that electrically connect the logic dies(205, ¶0038-39) to the package substrate(235); and 
a plurality of second connection terminals(225 contacting 205, ¶0040)  that electrically connect the logic dies(205, ¶0038-39) to the interposer substrate(220, ¶0039, ¶0035).
 
Liff is silent in regards to a pitch between the first connection terminals(227, ¶0040)  is greater than a pitch between the second connection terminals(225 contacting 205, ¶0040).

Collins teaches a semiconductor package(Fig. 3a) wherein the pitch between the first connection terminals(low density terminal connected to VSS, VCC ¶0029)  is greater than a pitch between the second connection terminals(high density terminal connected to I/O connections, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that pitch between the first connection terminals is greater than a pitch between the second connection terminals, as taught by Collins, in order to have various connections to circuity, power and ground(¶0029).

Regarding claim 5, Liff teaches the semiconductor package of claim 4, but is silent in regards to the pitch between the first connection terminals(227, ¶0040)  has a value selected from a range of about 50 um to about 200 um, and 
the pitch between the second connection terminals(225 contacting 205, ¶0040)  has a value selected from a range of about 40 um to about 50 um.

Collins teaches a semiconductor package(Fig. 3a) wherein the pitch between the first connection terminals(low density terminal connected to VSS, VCC ¶0029) has a value selected from a range of about 50 um to about 200 um(100-130um, ¶0029), and a pitch between the second connection terminals(high density terminal connected to I/O connections, ¶0029) has a value selected from a range of about 40 um to about 50 um(35-75um, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that pitch between the first connection terminals has a value selected from a range of about 50 um to about 200 um and a pitch between the second connection terminals has a value selected from a range of about 40 um to about 50 um, as taught by Collins, in order to have various connections to circuity, power and ground(¶0029).

Regarding claim 6, Liff teaches the semiconductor package of claim 4, further comprising a plurality of third connection terminals(225 contacting 215, ¶0040) that electrically connect the memory stack structure(215, ¶0039, ¶0030) to the interposer substrate(220, ¶0039, ¶0035), wherein a pitch between the third connection terminals(225 contacting 215, ¶0040) is the same(no evidence to the contrary that the pitches are not the same) as the pitch between the second connection terminals(225 contacting 205, ¶0040).

Regarding claim 11, Liff teaches a semiconductor package(Fig. 2), comprising: 
a package substrate(235) that extends in a first direction(vertical direction) and a second direction(horizontal direction) perpendicular to the first direction(vertical direction) and that includes, when viewed in a plan view(please see examiner annotated Fig. 2), 
a plurality of edge regions and a central region between the edge regions(please see examiner annotated Fig. 2); 
a plurality of logic dies(205, ¶0038-39) and a memory stack structure(215, ¶0039, ¶0030) on the package substrate(235), the logic dies(205, ¶0038-39) being on the edge regions, and the memory stack structure(215, ¶0039, ¶0030) being on the central region; 
an interposer substrate(220, ¶0039, ¶0035) mounted in the package substrate(235), the interposer substrate(220, ¶0039, ¶0035) electrically connecting the memory stack structure(215, ¶0039, ¶0030) to at least one of the logic dies(205, ¶0038-39); 
a plurality of first connection terminals(227, ¶0040)  that electrically connect the logic dies(205, ¶0038-39) to the package substrate(235); 
a plurality of second connection terminals(225 contacting 205, ¶0040)  that electrically connect the logic dies(205, ¶0038-39) to the interposer substrate(220, ¶0039, ¶0035); and 
a plurality of third connection terminals(225 contacting 215, ¶0040) that electrically connect the memory stack structure(215, ¶0039, ¶0030) to the interposer substrate(220, ¶0039, ¶0035).
 
Liff is silent in regards to a pitch between the first connection terminals(227, ¶0040)  is greater than a pitch between the second connection terminals(225 contacting 205, ¶0040), and wherein the pitch between the first connection terminals(227, ¶0040)  is greater than a pitch of the third connection terminals(225 contacting 215, ¶0040).

Collins teaches a semiconductor package(Fig. 4a) wherein the pitch between the first connection terminals(low density terminal connected to VSS, VCC of 410, ¶0029)  is greater than a pitch between the second connection terminals(high density terminal connected to I/O connections of 410, ¶0029) and wherein the pitch between the first connection terminals(low density terminal connected to VSS, VCC of 410 ¶0029)  is greater than a pitch of the third connection terminals(high density terminal connected to I/O connections of 440, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that pitch between the first connection terminals is greater than a pitch between the second connection terminals and wherein the pitch between the first connection terminals is greater than a pitch of the third connection terminals, as taught by Collins, in order to have various connections to circuity, power and ground(¶0029).

Regarding claim 12, Liff teaches the semiconductor package of claim 11, but is silent in regards to the pitch between the first connection terminals(227, ¶0040)  has a value selected from a range of about 50 um to about 200 um, and 
wherein the pitch between the second connection terminals(225 contacting 205, ¶0040)  and the pitch between the third connection terminals(225 contacting 215, ¶0040) have a value selected from a range of about 40 um to about 50 um.

Collins teaches a semiconductor package(Fig. 3a) wherein the pitch between the first connection terminals(low density terminal connected to VSS, VCC of 410, ¶0029) has a value selected from a range of about 50 um to about 200 um(100-130um, ¶0029), and a pitch between the second connection terminals(high density terminal connected to I/O connections of 410 , ¶0029)  and the pitch between the third connection terminals(high density terminal connected to I/O connections of 440, ¶0029) has a value selected from a range of about 40 um to about 50 um(35-75um, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that pitch between the first connection terminals has a value selected from a range of about 50 um to about 200 um and a pitch between the second connection terminals and a pitch between the third connection terminals has a value selected from a range of about 40 um to about 50 um, as taught by Collins, in order to have various connections to circuity, power and ground(¶0029).

Regarding claim 13, Liff teaches the semiconductor package of claim 11, wherein each of the logic dies(205, ¶0038-39) includes: 
a first part(portion over 227) that is horizontally offset from the interposer substrate(220, ¶0039, ¶0035); and 
a second part(portion over 220) that vertically overlaps the interposer substrate(220, ¶0039, ¶0035), 

Liff is silent in regards to a width of the first part(portion over 227) in the second direction(horizontal direction) is greater than a width of the second part(portion over 220) in the second direction(horizontal direction).

Collins teaches a semiconductor package(Fig. 2) wherein a width of the first part(portion of 210 without 212) in the second direction is greater(Fig. 2, ¶0025) than the width of the second part(portion of 210 with 212) in the second direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff so that a width of the second part in the second direction has a value selected from a range of about 0.5 mm to about 5 mm, and a width of the first part in the second direction is greater than the width of the second part in the second direction, as taught by Collins, in order to minimize the overlap of the logic die and interposer and reduce the cost and complexity of the overall assembly(¶0025).

Regarding claim 15, Liff teaches the semiconductor package of claim 11, wherein the memory stack structure(215, ¶0039, ¶0030) includes a plurality of memory stack structures(memory slices of 215, ¶0039,  ¶0030), wherein the plurality of memory stack structures(memory slices of 215, ¶0039,  ¶0030) vertically overlap the interposer substrate(220, ¶0039, ¶0035).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) in view of Ramachandran et al. (2015/0250058 A1).
Regarding claim 7, Liff teaches the semiconductor package of claim 1, but is silent in regards to the interposer substrate(220, ¶0039, ¶0035) further includes a capacitor in the interlayer dielectric layer(dielectric material, not illustrated, ¶0039, ¶0035).

Ramachandran teaches a semiconductor package(Fig. 1) wherein the interposer substrate(110) further includes a capacitor(140) in the interlayer dielectric layer(126, ¶0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff so that the interposer substrate further includes a capacitor in the interlayer dielectric layer, as taught by Ramachandran, the integrated interposer to provide functionality such as die interconnection, system ESD protection and embedded passives(¶0043).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) in view of Kurita (US 2011/0089573 A1) .
Regarding claim 8, Liff teaches the semiconductor package of claim 1, wherein the memory stack structure(215, ¶0039, ¶0030) includes: 
a buffer die(memory controller of 215, ¶0039,  ¶0030); and 
a plurality of memory dies(memory slices of 215, ¶0039,  ¶0030) that are stacked on the buffer die(memory controller of 215, ¶0039,  ¶0030).

Liff is silent in regards to the buffer die(memory controller of 215, ¶0039,  ¶0030) is mounted in the interposer substrate(220, ¶0039, ¶0035).

Kurita teaches a semiconductor package(Fig. 1) wherein the memory stack structure(3, 2, ¶0045) includes: a buffer die(2, ¶0045); and a plurality of memory dies(3, ¶0045) that are stacked on the buffer die(2, ¶0045), wherein the buffer die(2, ¶0045) is mounted in the interposer substrate(6, ¶0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that the memory stack structure includes: a buffer die; and a plurality of memory dies that are stacked on the buffer die, wherein the buffer die is mounted in the interposer substrate, as taught by Kurita, in order to have a short connection distance between the buffer die and memory dies(¶0045) and to provide excellent heat radiation efficiency(¶0049).

Regarding claim 9, Liff teaches the semiconductor package of claim 8, but is silent in regards to a top surface of the buffer die(memory controller of 215, ¶0039,  ¶0030) is at the same level as a level of a top surface of the interposer substrate(220, ¶0039, ¶0035).

Kurita teaches a semiconductor package(Fig. 1) wherein a top surface(21) of the buffer die(2, ¶0045) is at the same(Fig. 1) level as a level of a top surface of the interposer substrate(6, ¶0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that a top surface of the buffer die is at the same level as a level of a top surface of the interposer substrate, as taught by Kurita, in order to have a short connection distance between the buffer die and memory dies(¶0045) and to provide excellent heat radiation efficiency(¶0049).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) and Collins (US 2020/0075567 A1) as applied to claim 11 above, further in view of Yee et al. (US 2017/0062383 A1).
Regarding claim 14, Liff, in view of Collins, teaches the semiconductor package of claim 11, but is silent in regards to comprising a molding layer that covers sidewalls of the logic dies(205, ¶0038-39) and sidewalls of the memory stack structure(215, ¶0039, ¶0030).

Yee teaches as semiconductor package(Fig. 3) comprising an molding layer(114, ¶0019) that covers sidewalls of the logic dies(102, ¶0019) and sidewalls of the memory stack structure(410, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, to include a molding layer that covers sidewalls of the logic dies and sidewalls of the memory stack structure, as taught by Lee, in order provide physical protection in addition to providing heat dissipation(¶0017).

Claims 16 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) in view of Pyo (US 2018/0175001 A1).
Regarding claim 16, Liff teaches a semiconductor package(Fig. 2), comprising: 
a package substrate(235) that extends in a first direction(vertical direction) and a second direction(horizontal direction) perpendicular to the first direction(vertical direction) and that includes a plurality of edge regions and a central region between the edge regions(please see examiner annotated Fig. 2); 
an interposer substrate(220, ¶0039, ¶0035) mounted in the package substrate(235); 
a plurality of logic dies(205, ¶0038-39) on the plurality of edge regions of the package substrate(235); 
a memory stack structure(215, ¶0039, ¶0030) on the central region of the package substrate(235), the memory stack structure(215, ¶0039, ¶0030) including a buffer die(memory controller of 215, ¶0039,  ¶0030) and a plurality of memory dies(memory slices of 215, ¶0039,  ¶0030) that are stacked on the buffer die(memory controller of 215, ¶0039,  ¶0030); 
a plurality of first connection terminals(227, ¶0040)  between the package substrate(235) and the logic dies(205, ¶0038-39); 
a plurality of second connection terminals(225 contacting 205, ¶0040)  between the interposer substrate(220, ¶0039, ¶0035) and the logic dies(205, ¶0038-39); 
a plurality of third connection terminals(225 contacting 215, ¶0040) between the memory stack structure(215, ¶0039, ¶0030) and the interposer substrate(220, ¶0039, ¶0035);
a plurality of pads(not illustrated, ¶0034) on lower portions of the first, second, and third connection terminals(225, 227, ¶0040); 
wherein the interposer substrate(220, ¶0039, ¶0035) includes: 
a base substrate(semiconductor substrate, not illustrated, ¶0039, ¶0035); 
an interlayer dielectric layer(dielectric material, not illustrated, ¶0039, ¶0035) on the base substrate(semiconductor substrate, not illustrated, ¶0039, ¶0035); 
a plurality of wiring lines(traces of 207, 209, ¶0039, ¶0035)  in the interlayer dielectric layer(dielectric material, not illustrated, ¶0039, ¶0035); and 
a plurality of vias(vias of 107, 109, ¶0039, ¶0035) in the interlayer dielectric layer(dielectric material, not illustrated, ¶0039, ¶0035), the plurality of vias(vias of 107, 109, ¶0039, ¶0035) electrically connecting the wiring lines(traces of 207, 209, ¶0039, ¶0035)  to each other, 
wherein the memory stack structure(215, ¶0039, ¶0030) and at least one of the logic dies(205, ¶0038-39) are electrically connected to each other through the wiring lines(traces of 207, 209, ¶0039, ¶0035)  of the interposer substrate(220, ¶0039, ¶0035), 
wherein the memory stack structure(215, ¶0039, ¶0030) vertically overlaps the interposer substrate(220, ¶0039, ¶0035), and wherein each of the logic dies(205, ¶0038-39) includes: 
a first part(portion over 227) that is horizontally offset from the interposer substrate(220, ¶0039, ¶0035); and 
a second part(portion over 220) that vertically overlaps the interposer substrate(220, ¶0039, ¶0035).

Liff does not teach a dielectric film between the package substrate(235) and the interposer substrate(220, ¶0039, ¶0035), an under-fill layer that encapsulates the first, second, and third connection terminals(225 contacting 215, ¶0040); and 
a plurality of external terminals on a bottom surface of the package substrate(235).

Pyo teaches a semiconductor package(Fig. 6) comprising a dielectric film(400, ¶0049) between the package substrate(100, ¶0049) and the interposer substrate(200, ¶0049), an under-fill layer(410, ¶0049) that encapsulates the first, second, and third connection terminals(610, 620 ¶0049); and a plurality of external terminals(710, ¶0049) on a bottom surface of the package substrate(100, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, to include a dielectric film between the package substrate and the interposer substrate, an under-fill layer that encapsulates the first, second, and third connection terminals; and a plurality of external terminals on a bottom surface of the package substrate as taught by Pyo, so that the semiconductor package can be designed with may be designed and manufactured with less design constraints(¶0069).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) and Pyo (US 2018/0175001 A1) as applied to claim 16 above, further in view of Collins (US 2020/0075567 A1).
Regarding claim 17, Liff, in view of Pyo, the semiconductor package of claim 16, but is silent in regards to a width of the second part(portion over 220) in the second direction(horizontal direction) has a value selected from a range of about 0.5 mm to about 5 mm, and a width of the first part(portion over 227) in the second direction(horizontal direction) is greater than the width of the second part(portion over 220).

Collins teaches a semiconductor package(Fig. 2) wherein a width of the first part(portion of 210 without 212) in the second direction is greater(Fig. 2, ¶0025) than the width of the second part(portion of 210 with 212) in the second direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff so that a width of the second part in the second direction has a value selected from a range of about 0.5 mm to about 5 mm, and a width of the first part in the second direction is greater than the width of the second part in the second direction, as taught by Collins, in order to minimize the overlap of the logic die and interposer and reduce the cost and complexity of the overall assembly(¶0025).

Liff, Pyo and the embodiment of Fig. 4a of Collins are silent in regards to a width of the second part(portion over 220) in the second direction(horizontal direction) has a value selected from a range of about 0.5 mm to about 5 mm.

The embodiment of Fig. 4a of Collins, teaches a semiconductor package(Fig. 4a) wherein a width of the second part(overlap between 410 and 430) in the second direction has a value selected from a range of about 0.5 mm to about 5 mm(2mm, ¶0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff so that a width of the second part in the second direction has a value selected from a range of about 0.5 mm to about 5 mm, as taught by Collins, in order to minimize the overlap of the logic die and interposer and reduce the cost and complexity of the overall assembly(¶0025, ¶0038).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) and Pyo (US 2018/0175001 A1) as applied to claim 16 above, further in view of Sharan et al. (US 2020/0381350 A1).
Regarding claim 18, Liff teaches the semiconductor package of claim 16, but is silent in regards to a pitch between the first connection terminals(227, ¶0040)  is greater than a pitch between the second connection terminals(225 contacting 205, ¶0040)  and a pitch between the third connection terminals(225 contacting 215, ¶0040), and a pitch between the external terminals is greater than the pitch between the first connection terminals(227, ¶0040) .

Pyo teaches a semiconductor package(Fig. 6) wherein a pitch(P1, ¶0029) between the first connection terminals(610, ¶0049)  is greater(¶0029) than a pitch(P2, ¶0029) between the second connection terminals(620 of 501, ¶0049)  and a pitch(P2, ¶0029) between the third connection terminals(620 of 502, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that a pitch between the first connection terminals  is greater than a pitch between the second connection terminals and a pitch between the third connection terminals, as taught by Pyo, so that the semiconductor package can be designed with may be designed and manufactured with less design constraints(¶0069).

Liff and Pyo are silent in regards to a pitch between the external terminals is greater than the pitch between the first connection terminals.
Sharan teaches a semiconductor package (Fig. 2 ) wherein and a pitch(third pitch, ¶0029) between the external terminals(223, ¶0029) is greater(¶0029) than the pitch(second low density pitch, ¶0026, ¶0028-29) between the first connection terminals(215, ¶0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, so that and a pitch between the external terminals is greater than the pitch between the first connection terminals, as taught by Sharan, in order to enable bump density relaxation//translation and flexible bump/via pattern design(¶0019).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) and Pyo (US 2018/0175001 A1) as applied to claim 16 above, further in view of Ramachandran et al. (2015/0250058 A1).
Regarding claim 19, Liff, in view of Pyo, teaches the semiconductor package of claim 16, but is silent in regards to the interposer substrate(220, ¶0039, ¶0035) further includes a capacitor in the interlayer dielectric layer(dielectric material, not illustrated, ¶0039, ¶0035).

Ramachandran teaches a semiconductor package(Fig. 1) wherein the interposer substrate(110) further includes a capacitor(140) in the interlayer dielectric layer(126, ¶0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff so that the interposer substrate further includes a capacitor in the interlayer dielectric layer, as taught by Ramachandran, in order to for the integrated interposer to provide functionality such as die interconnection, system ESD protection and embedded passives(¶0043).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (US 2020/0098725 A1) and Pyo (US 2018/0175001 A1) as applied to claim 16 above, further in view of Yee et al. (US 2017/0062383 A1).
Regarding claim 20, Liff, in view of Pyo, teaches the semiconductor package of claim 16, but is silent in regards to a thermal radiation plate on the logic dies(205, ¶0038-39) and the memory stack structure(215, ¶0039, ¶0030); and a molding layer that covers sidewalls of the logic dies(205, ¶0038-39) and sidewalls of the memory stack structure(215, ¶0039, ¶0030).

Yee teaches as semiconductor package(Fig. 3) comprising a thermal radiation plate(122, ¶0016) on the logic dies(102, ¶0019) and the memory stack structure(410, ¶0019) and the an molding layer(114, ¶0019) that covers sidewalls of the logic dies(102, ¶0019) and sidewalls of the memory stack structure(410, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liff, to include a thermal radiation plate on the logic dies and the memory stack structure and a molding layer that covers sidewalls of the logic dies and sidewalls of the memory stack structure, as taught by Lee, in order provide physical protection in addition to providing heat dissipation(¶0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892